784 So. 2d 1248 (2001)
NORWEGIAN CRUISE LINES Limited d/b/a Norwegian Cruise Lines, Appellants,
v.
Judith ROSE and Charles R. Ault, on behalf of themselves and others similarly situated, Appellees.
No. 3D00-1012.
District Court of Appeal of Florida, Third District.
May 16, 2001.
Mase & Gassenheimer and Catherine J. MacIvor, Miami, for appellants.
Grossman & Goldman and William M. Julien (Boca Raton), for appellees.
Before SCHWARTZ, C.J., and GODERICH and FLETCHER, JJ.
PER CURIAM.
Norwegian Cruise Lines, Limited, has appealed an order of the trial court, which order grants class certification. The class thus created consists of all paying passengers who consumed water and/or food unfit for human consumption and were thus made ill on the M/S Royal Odyssey during their voyages.[1]
We conclude that the class certification is improper because of insufficient commonality. See Ulysses Cruises, Inc. v. Calves, 728 So. 2d 363 (Fla. 3d DCA 1999). The case is remanded to the trial court with instructions to enter its order decertifying the class.
Reversed and remanded.
SCHWARTZ, C.J., and FLETCHER, J., concur.
GODERICH, Judge (dissenting).
I respectfully dissent. The class certification was proper. See Broin v. Philip Morris Companies, Inc., 641 So. 2d 888 (Fla. 3d DCA 1994), review denied, 654 So. 2d 919 (Fla.1995).
NOTES
[1]  Three separate voyages were involved.